F IL E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                                                                         February 13, 2007
                      U N IT E D ST A T E S C O U R T O F A PP E A L S
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
                                   T E N T H C IR C U IT



 BANK OF OKLAHOM A, N.A.,

          Plaintiff-Appellant ,
 v.                                                           No. 06-6137
                                                      (D.C. No. 04-CV-1517 -C)
 M ONU M ENTAL LIFE INSURANCE                      ( W estern District of Oklahoma )
 C OM PA N Y ,

          Defendant-Appellee .



                              O R D E R A N D JU D G M E N T *


Before B R ISC O E , E B E L , and G O R SU C H , Circuit Judges.


      In this case we confront a contract dispute between the subrogee of a

purported insured under a mortgage life insurance policy, the Bank of Oklahoma

(“Bank”), and the insurer, M onumental Life Insurance Company (“M onumental”).

For reasons set forth below , we affirm the district court’s grant of summary

judgment in favor of M onumental.

                                        t    t    t


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      In July 1999, David Aumann financed the purchase of his home with the

Bank. During the financing process, the Bank introduced M r. Aumann to a

mortgage life insurance policy (the “Policy”) from M onumental; the purpose of

the Policy was to pay off the balance of M r. Aumann’s mortgage in the event that

he died. The Bank offered the Policy to M r. Aumann pursuant to an agreement it

had reached with M onumental for the marketing of M onumental’s financial

services to the Bank’s mortgage customers (the “M arketing Contract”). App.

197-204. In mid-July 1999, M onumental approved M r. Aumann’s application for

life insurance and issued a certificate of insurance with an effective date of

September 1, 1999. App. 84-91.

      The Policy provided, in pertinent part, that M r. Aumann’s coverage would

be terminated automatically if (i) he failed to pay the requisite premium, subject

to a 31-day grace period, or (ii) the loan was transferred by the Bank to another

lender. App. 87. If coverage ended for reasons other than M r. Aumann’s failure

to pay premiums (e.g., if the Bank transferred the mortgage to another lender), the

Policy afforded M r. Aumann the option of converting his mortgage life insurance

coverage into an individual policy by submitting an application to M onumental.

App. 88. Under the terms of the Policy, however, M r. Aumann was required to

apply for any such conversion within 31 days after coverage ended. Id.

      On July 21, 1999, the Bank notified M r. Aumann that his first mortgage



                                         -2-
payment w as due on September 1, 1999, in the amount of $574.92. App. 189.

A few weeks later, on August 12, 1999, the Bank also notified M r. Aumann that,

effective September 1, 1999 (the date his first mortgage payment was due), his

mortgage would be transferred to and serviced by Countrywide Home Loans, Inc.

(“Countrywide”). App. 99-101. It is undisputed that M r. Aumann never made a

premium payment, timely or untimely, to M onumental, the Bank, or Countrywide.

It is similarly undisputed that the Bank transferred M r. Aumann’s loan to

Countrywide, thereby triggering the automatic termination provision in the Policy,

and that M r. Aumann never requested a conversion policy from M onumental

pursuant to the Policy’s terms. 1

      In August 2002, M r. Aumann passed away and his wife, Linda Aumann,

subsequently asked M onumental to pay off her mortgage. M onumental declined

her claim on the ground that the Policy never became effective because M r.

Aumann never paid the Policy premiums. M rs. Aumann filed suit against various

defendants in state court, alleging that M onumental and Countrywide

unreasonably denied her claims under the Policy. Countrywide removed the suit

based on diversity, and M rs. Aumann subsequently amended her claim to add the


      1
          There is a dispute of fact as to whether M r. Aumann received the second
page of a three-page letter from the Bank which clearly would have given him
notice that he needed to contact M onumental when his mortgage was transferred
from Bank. (Com pare App. 100 (letter), with App. 147 (denial of receipt of
letter).) This dispute is not material to our decision.

                                        -3-
Bank as a defendant. After discovery, M onumental moved for summary

judgment. Before the court decided that motion, M rs. Aumann and the Bank

settled their claims, and M rs. A umann assigned all her rights and interest in this

lawsuit to the Bank. App. 237. The Bank was thus dismissed as a defendant and

substituted as the new party plaintiff; it responded to M onumental’s summary

judgment motion. The Bank subsequently settled its claims with Countrywide,

and dismissed Countrywide from the lawsuit. The district court then granted

M onumental’s summary judgment motion.

                                      t    t    t

      W e need not decide whether coverage never became effective under the

Policy by virtue of nonpayment, or whether the Policy was terminated by the

Bank’s transfer of M r. Aumann’s loan to Countrywide. W e need not do so

because we hold, as did the district court in its thoughtful and detailed opinion,

that any possible coverage under the Policy surely terminated no later than the

expiration of the 31-day grace period following the date the initial payment was

due from M r. Aumann. Simply put, because M r. Aumann failed to make a

payment by October 2, 1999 (31 days following September 1), any coverage that

might have once existed certainly ceased by that date. See App. 87 (“Your

coverage automatically ends on the first of the following dates . . . (2) the end of

the period for which any required premium payment has not been made, subject to



                                          -4-
the Grace Period . . . .”); App. 88 (“W e provide a 31 day grace period for the

payment of each premium due after the first premium.”). The Policy’s provision

along these lines – allowing for the cessation of contractual obligations when

payment is not forthcoming despite a reasonable grace period – is treated as valid,

enforceable, and, indeed, essential under Oklahoma law for obvious and equitable

reasons. See Gen. Am. Life Ins. Co. v. Brown, 56 P.2d 809, 812 (Okla. 1936)

(“[I]t is quite generally held that the provisions of an insurance policy requiring

prompt payment of the premiums, and the provision for lapse or cessation of the

policy for nonprompt payment are valid, essential, and enforceable provisions of

the contract.” (internal quotation omitted)).

      W e also reject the Bank’s separate argument that M onumental is liable for

an alleged breach of its M arketing Contract with the Bank. W hile the M arketing

Contract required M onumental to “perform all agent . . . functions in connection

with the insurance coverages” for the Bank, nothing in this language

unambiguously imposes on M onumental a duty to notify M r. Aumann that it had

not received payments under the Policy, as the Bank contends. App. 184.

M eanwhile, as the district court properly noted, M aryland law, which governs the

interpretation of the M arketing Contract, prohibits a court from creatively

reimagining the terms and import of the parties’ contract “simply to avoid

hardships.” See Canaras v. Lift Truck Servs., Inc., 322 A.2d 866, 873 (M d. App.



                                          -5-
1974). Further and in any event, the Bank has failed to offer a theory under

which it would be entitled, standing in M rs. Aumann’s shoes, to recover for any

putative breach by M onumental of an agreement to which M r. Aumann was never

a party. To be sure, the Bank has suggested to us that M r. Aumann was a third

party beneficiary of the M arketing Contract, but this argument was never

presented to the district court and therefore may not be pursued on appeal. See

Proctor & Gamble Co. v. Haugen, 222 F.3d 1262, 1270-71 (10th Cir. 2000)

(“W hen an issue has not been properly raised below, to preserve the integrity of

the appellate structure, we should not be considered a second-shot forum where

secondary, back-up theories may be mounted for the first time.” (internal

quotation and alteration omitted)). 2

      Finally, contract arguments aside, the Bank asserts that M onumental is

liable under promissory estoppel doctrine. But the only statements made by




      2
          Even w ere w e to consider the Bank’s argument, under M aryland law a
contract may be enforced by a third party only when the contract was intended for
the benefit of that third party. “‘In order to recover it is essential that the
beneficiary shall be the real promisee; i.e. that the promise shall be made to him
in fact, though not in form. It is not enough that the contract may operate to his
benefit. It must clearly appear that the parties intend to recognize him as the
primary party in interest and as privy to the promise.’” Century Nat’l Bank v.
M akkar, 751 A.2d 1, 6 (M d. App. 2000) (quoting M arlboro Shirt Co. v. Am. Dist.
Tel. Co., 77 A.2d 776, 777 (M d. 1951)). W e have been pointed to no evidence in
the record before us and no legal authority to support the notion that M r. Aumann
was the intended primary beneficiary of the M arketing Contract, which defined
the nature of the business relationship betw een the Bank and M onumental.

                                         -6-
M onumental to M r. Aumann to which we have been directed are set forth in a

single letter from M onumental to M r. Aumann: “W e look forward to providing

you with peace of mind for years to come. . . . So we’ll keep in touch from time

to time to let you know about other [] products that might interest you.” App. 83.

Neither of these statements constitutes a promise by M onumental that it would

notify M r. Aumman if and when he failed to pay his insurance premium in a

timely manner and thereby risk forfeiting his mortgage insurance coverage, let

alone the sort of “clear and unambiguous” promise, Russell v. Bd. of County

Com m’rs, 952 P.2d 492, 503 (Okla. 1997), Oklahoma law requires before courts

may override the parties’ contractual terms and trigger the invocation of

promissory estoppel doctrine. 3

                                    t    t     t

      For the foregoing reasons, we AFFIRM the grant of summary judgment for

M onumental.

                                        ENTERED FOR THE COURT




      3
          Because, as described above, M onumental was not liable to pay M rs.
Aumann under the Policy, the district court also properly granted summary
judgment on the Bank’s additional claim for a bad faith breach. See Davis v. G H S
Health M aint. Org., Inc., 22 P.3d 1204, 1210 (Okla. 2001) (“[A] determination of
liability under the contract is a prerequisite to a recovery for bad faith breach of
an insurance contract.”).

                                         -7-
Neil M . Gorsuch
Circuit Judge




 -8-